MEMORANDUM RE: RECONSIDERATION OF ARD MOTION
COFFROTH, P.J.,
The dis-
trict attorney has forwarded a letter request for reconsideration of our order of 10-13-76 disapproving the above case for scheduling for ARD hearing. The reason given for reconsideration is that Criminal “Rule 178 requires a hearing in‘open court.’ ”
The district attorney’s contention has been fully discussed and rejected for the reasons set forth in our opinion of October 21, 1976, filed in support of the October 13th order. It is, or should be apparent from that opinion that the Rules of Criminal Procedure, particularly Rule 178, prescribe the procedure to be followed at an ARD hearing if, but only if, such a hearing is held; they do not mandate a hearing in cases which do not meet the requirements of local rules prescribing the type of offense and type of offender eligible for such consideration.
In the present case, defendant is not a first offender as local rules require; neither the motion for ARD nor the request for reconsideration alleges the exceptional and compelling circumstances necessary to make defendant eligible for ARD hearing. As pointed out in the prior opinion, the motion will receive reconsideration only if such circumstances are averred.
The provisions of local Rule Rl-106 entitle the district attorney to a conference with the court respecting the propriety of scheduling the case for hearing, at which both parties should be present. In the present posture of the case, such a conference is likely to be useful only if facts can be sub*266mitted which might qualify the case for ARD treatment under local rules.
ORDER
Now, October 25th, 1976, the district attorney’s request for reconsideration of the order of October 13, 1976, disapproving the ARD motion for scheduling, is denied. Leave is granted to amend or to supplement the ARD motion with quahfying facts and to re-present the same.